Opinion by
Judge Lindsay:
■ The three years limitation that bars an appeal to this court must be presented by plea. It cannot properly be incorporated into a brief, and thereby made available. The manner in which it is here presented does not seem to be objected to by appellant, but as the record of the case does not show that the statute was pleaded, we cannot assume that appellant has waived his right to object.
The court, of its own motion, sets aside the hearing, to give appellees an opportunity to file a plea in case they desire to do so. The case will remain open until the ioth of April, when it will be again submitted.